DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 6-8 and 11-13, the phrase "normal” and “maximum" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 9-10, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newham (US 20130316642).
Considering claim 1, Newham teaches a method for data transfer, comprising: 
establishing a first wireless connection between a transceiver and a handheld device (Fig.2), the transceiver initially operating in a peripheral role and the handheld device operating in a central role (Fig.3A-B, [0034], Bluetooth.RTM. technology provides a secure way to connect and exchange information between electronic devices, [0053] In block 302, a first wireless node 
switching a role of both the transceiver and the handheld device in response to establishing the first wireless connection, the transceiver module switching from the peripheral role to the central role, and the handheld device from the central role to the peripheral role (Fig.3A-B, [0053]-[0055] first and second wireless nodes may swap roles in block 314); and
 establishing a second wireless connection between the transceiver and the handheld device subsequent to the switching (Fig.3A-B, [0053]-[0055] establish a new communication link). 
Considering claim 9, Newham teaches a method for data transfer, comprising: 
wirelessly transmitting advertisements from an access control (Fig.2-3); 
establishing a first wireless connection between the access control and a handheld device (Fig.3A-B, [0034], Bluetooth.RTM. technology provides a secure way to connect and exchange information between electronic devices, [0053] In block 302, a first wireless node (e.g., left earpiece) may establish a communication link (e.g., Bluetooth.RTM. link) with a second wireless node (e.g., right earpiece)…);
 switching the access control to a central role from a peripheral role in response to the first wireless connection (Fig.3A-B, [0053]-[0055] first and second wireless nodes may swap roles in block 314); 
switching the handheld device to a peripheral role from a central role in response to the first wireless connection (Fig.3A-B, [0053]-[0055] first and second wireless nodes may swap roles in block 314); and 

Considering claim 16, Newham teaches a handheld device, comprising: 
a transceiver operable to provide both a Bluetooth.TM. low energy (BLE) central role and a Bluetooth.TM. low energy (BLE) peripheral role ([0007]; a power supply; a memory to store executable instructions ([0007]); and 
a processor in communication with the memory and the power supply ([0007]), the processor operable to execute the executable instructions to switch the transceiver from the Bluetooth.TM. low energy (BLE) central role to the Bluetooth.TM. low energy (BLE) peripheral role in response to an initial connection with an access control (Fig.3A-B, [0007], [0053]-[0055]).
Considering claim 2, Newham teaches wherein the transceiver is a Bluetooth.TM. low energy (BLE) module that switches into the central role subsequent to the first wireless connection (Fig.3A-B, [0053]-[0055]). 
Considering claim 4, 10, 15, Newham teaches disconnecting the first wireless connection prior to establishing the second wireless connection (Fig.3A-B, [0053]-[0055]). 
Considering claim 5, Newham teaches maintaining the first wireless connection while establishing the second wireless connection (Fig.3A-B, [0053]-[0055]). 
Considering claim 14, Newham teaches wherein the handheld device commands the access control to switch into the central role subsequent to the first wireless connection (Fig.3A-B, [0053]-[0055]). 

Considering claim 18, Newham teaches wherein the transceiver is initially operating in the Bluetooth.TM. low energy (BLE) central role to receive advertisements (Fig.3A-B, [0053]-[0055]). 
Considering claim 19, Newham teaches wherein the handheld device is a phone ([0023]). 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newham (US 20130316642) in view of Soleimani (US 9483887).
Considering claims 3, 20, Newham do not clearly teach the access control is a lock.
Soleimani teaches the access control is a lock (Fig.2, col.5, lines 42-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Soleimani to Newham to obtain access to secured area or resource using a wireless device, such as a smart phone.
5.	Claims 6-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newham (US 20130316642) in view of Helfrich (US 4864301).
Considering claim 6, Newham teaches advertising from the handheld device at advertising subsequent to switching the role thereof (Fig.3A-B, [0053]-[0055]). 
Newham do not teaches transmit a maximum rate.
Helferich teaches transmit a maximum rate (Abstract, transmitted signal at different rates, col.6, line 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Helferich to Newham to order messages can be sent to specific receivers at various transmitter rates.
Considering claim 7, Newham do not teach operating the first wireless connection interval at a normal transmission rate then operating the second wireless connection interval at a maximum transmission rate. 
Helferich teaches operating the first wireless connection interval at a normal transmission rate then operating the second wireless connection interval at a maximum transmission rate. (Abstract, transmitted signal at different rates, col.1, line 52; col.6, line 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Helferich to Newham to order messages can be sent to specific receivers at various transmitter rates.
Considering claims 8, 11, Newham teaches rising wirelessly transmitting advertisements from the transceiver according to advertising for a Bluetooth.TM. low energy (BLE) module prior to establishing the first wireless connection.
Newham do not teach a normal rate.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Helferich to Newham to order messages can be sent to specific receivers at various transmitter rates.
Considering claim 12, Newham teaches wirelessly transmitting advertisements from the handheld device at transmission subsequent to the first wireless connection (Fig.3A-B, [0053]).
Newham do not teaches a maximum rate.
Helferich teaches a maximum rate (Abstract, transmitted signal at different rates, col.6, line 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Helferich to Newham to order messages can be sent to specific receivers at various transmitter rates. 
Considering claim 13, Newham and Helferich further teach wherein wirelessly transmitting advertisements at the maximum rate is at a rate of 32 times per second (Helferich: col.6, line 23). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641